Opinion by
Wingard, Associate Justice.
This cause was submitted to a referee, whose findings were approved by the District Court, and judgment was entered according thereto. Erom that judgment this appeal is taken.
We are unanimously of opinion that the Act of the Territorial Legislature of 1879, providing for the scaling of logs by the lumber inspector, is not within the inhibition of Section 1889 of the Revised Statutes.
Doubtless, degrees of negligence may exist in fact as well as in theory, although it may be difficult or impossible to draw the exact line-between them; but where a party by neglecting or refusing to conform to a known law, in the discharge of an agency or charge, causes loss or damage to another, he should be held to be guilty of gross negligence, and so we regard the plaintiffs in error in this case.
We find no reason to disturb the judgment of the Court below, and it is therefore affirmed.